Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: While the prior art is found to teach devices capable of providing different inputs based on a hover gesture and a touch gesture over a virtual button, such references do not teach the use of such a button in a process in which a gesture is recorded for such a virtual button and a second performance of such a gesture causes a specific function to be performed. Similarly, prior art is found which teaches gesture training for a system, however there is no teaching or motivation to combine such a gesture training system for use with a specific virtual button. As such, the claims are found to be novel and non-obvious in view of the searched prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621